Honorable Wesley Roberts, Chairman
Committee on Saving Taxes
House of Representatives
Austin, Texas
                               Opinion No. WW-811
                              Re:   whether the members
                                    of the Commlttee on
                                    Saving Taxes, author-
                                    ized by,House Simple
                                    Resolution No. 152,
                                    56th Legislature,
                                    Regular Session, 1959,
                                    are subject to provl-
                                    sions of House Bill
                                    No. 14, 56th Legislature,
                                    Third Called Session,
                                    1959, and related ques-
Dear Mr. Roberts:                   tions.
        You have requested an opinion on the following
questions:
            "1. Inasmuch as this money has
        been set aside,prior to the enactment
        of House Bill No. 14, Fifty-sixth Legis-
        lature, Third Called Session, are the
        members of the Committee on Saving Taxes
        subject to the provisions of House,Bill
        14?                                 _'

            "2. Are the members of the Committee
        on Saving Taxes subject to the provisions
        of your Opinion No. ~~-776?
            "3.  what is the in-state mileage
        reimbursement for necessary and official
        travel performed by members of the Com-
        mittee on Saving Taxes?
Honorable Wesley Roberts, page 2 (~~-811)


           “4. Are members of the Committee
       on Saving Taxes, as authorized by H. S. R.
       No. 152, limited to $8.00 per day within
       the boundaries of the State?

           “5. What is the in-state travel
       reimbursement, if traveling by public con-
       veyance, such as air lines, bus lines or
       railroads?"
        House Simple Resolution No. 152, referred to in
your request, creates a committee of five Members of the
House of Representatives to be known as the Committee on
Saving Taxes, and provides that such committee shall con-
tinue until the convening of the 57th Legislature and,
therefore, constitutes an interim committee of the 56th
Legislature within the meaning of House Bill 14, Acts of
the 56th Legislature, Third Called Session, 1959, Chapter
16, page 395.
        In Attorney General's Opinion WW-667 (1959) con-
struing the provisions of House Simple Resolution No. 152,
it was held that its provisions constituted sufficient
authorit for the Comptroller to set aside ina separate
account $5,000 of the monies appropriated in House Bill
No. 1, Acts of the 56th Legislature, Regular Session, 1959,
Chapter 1, page 1, to be used only for the purposes set out
in House Simple Resolution No. 152.
        House Bill 14, Acts of the 56th Legislature, Third
Called Session, 1959, Chapter 16, page 395, provides that
the per diem of the Members of the 56th Legislature serving
on interim committees of the 56th Legislature shall be lim-
ited to $8 per day within the boundaries of the State, and
the rate of mileage is limited to 89!per mile. Attorney
General's Opinion w-776 (1960).
        Therefore, in answer to your questions, you are ad-
vised that since the provisions of House Bill 14, Acts of
the 56th Legislature, Third Called Session, 1959, consti-
tutes the latest enactment of the Legislature, the traveling
expenses of Members of the Committee on'Saving Taxes are
governed by its provisions.
Honorable Wesley Roberts, page 3 (~-811).


        Answering your questions categorically, (1) the
Members of the Committee on Saving Taxes are subject to
the provisions of House Bill 14; (2) Members of the Com-
mittee on Saving Taxes are subject to the provisions of
House Bill 14 as construed by Attorney General's Opinion
w-776  (1960); (3) the in-state mileage reimbursement for
necessary and official travel performed by Members of the
Committee on Saving Taxes is 84 per mile; (4) Members of
the Committee on Saving Taxes are limited to a per diem
of $8 per day within the boundaries of the State; and (5)
in-state travel reimbursement is 84 per mile, whether
traveling by public conveyance such as air lines, bus lines
or railroads, or traveling by private conveyance,
                            SUMMARY
            The traveling expenses of Members
            of the Committee on Saving Taxes of
            the 56th Legislature, are limited to
            the per diem of $8 per day and the
            rate of 84 per mile by the provisions
            of House Bill 14, Acts of the 56th
            Legislature, Third Called Session,
            1959, Chapter 16, page 395.

                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



JR:mfh                             John Reeves
                                   Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Phocion S. Park, III
Wallace Finfrock
Mary Kate Wall
REVIWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore